UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6429



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN E. LOWERY, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:00-cv-02454-WMN; 1:97-cr-00411-WMN)


Submitted: August 24, 2006                 Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin E. Lowery, Jr., Appellant Pro Se.   Christine Manuelian,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alvin E. Lowery, Jr., seeks to appeal the district

court’s orders denying his Fed. R. Civ. P. 60(b) motion and his

subsequent motion for reconsideration, in which he sought to

challenge the denial of his 28 U.S.C. § 2255 (2000) motion.               The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2000).     A prisoner satisfies this standard by demonstrating that

reasonable     jurists   would   find    that   any    assessment   of    the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Lowery has not made the

requisite    showing.     Accordingly,     we   deny    a   certificate   of

appealability and dismiss the appeal.

            Additionally, we construe Lowery’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).     In order to obtain authorization to


                                  - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Lowery’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -